Amendment to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin Templeton Distributors, Inc. Kansas City Life Insurance Company The participation agreement, dated as of May 1, 2000, by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc. and Kansas City Life Insurance Company (the “Agreement”) is hereby amended as follows: Schedule D of the Agreement is hereby deleted in its entirety and replaced with the Schedule D attached hereto. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. Effective Date as of May 1, 2001. Franklin Templeton Variable Insurance Products Trust By:/s/ Karen L. Skidmore Name:Karen L. Skidmore Title:Assistant Vice President Franklin Templeton Distributors, Inc. By:/s/ Philip J. Kearns Name:Philip J. Kearns Title:Vice President Kansas City Life Insurance Company By:/s/ Richard L. Finn Name: Title: Schedule D Contracts of the Company Contract 1 Contract 2 Contract 3 Contract/Product Name Kansas City Life Variable Life Kansas City Life Survivorship VUL Century II Variable Annuity Registered (Y/N) Yes Yes Yes SEC Registration Number 333-25443 33-95354 333-25443 33-95354 33-89984 Representative Form Numbers J146 J150 J147 Separate Account Name/Date Established Kansas City Life Variable Life Separate Account/April 24, 1995 Kansas City Life Variable Life Separate Account/April 24, 1995 Kansas City Life Variable Annuity Separate Account/January 23, 1995 SEC Registration Number 811-9080 811-9080 811-8994 Portfolios and Classes Templeton International Securities Fund Class 2 Franklin Small Cap Fund Class 2 Franklin Real Estate Fund Class 2 Templeton Developing Markets Securities Fund Class 2 Templeton International Securities Fund Class 2 Franklin Small Cap Fund Class 2 Franklin Real Estate Fund Class 2 Templeton Developing Markets Securities Fund Class 2 Templeton International Securities Fund Class 2 Franklin Small Cap Fund Class 2 Franklin Real Estate Fund Class 2 Templeton Developing Markets Securities Fund Class 2 2 Contract 4 Contract 5 Contract 6 Contract/Product Name Century II VUL Alliance Series Century II VA Affinity Series Registered (Y/N) Yes Yes SEC Registration Number 333-49000 333-52290 Representative Form Numbers J155 J157 Separate Account Name/Date Established Kansas City Life Variable Life Separate Account/April 24, 1995 Kansas City Life Variable Annuity Separate Account/January 23, 1995 SEC Registration Number 811-9080 811-8994 Portfolios and Classes Templeton International Securities Fund Class 2 Franklin Small Cap Fund Class 2 Franklin Real Estate Fund Class 2 Templeton Developing Markets Securities Fund Class 2 Templeton International Securities Fund Class 2 Franklin Small Cap Fund Class 2 Franklin Real Estate Fund Class 2 Templeton Developing Markets Securities Fund Class 2 3
